Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Third Avenue Value Fund Third Avenue Small-Cap Value Fund Third Avenue Real Estate Value Fund Third Avenue International Value Fund Supplement dated December 20, 2007 To Prospectus dated March 1, 2007 Effective December 20, 2007, the following information supplements the Funds Prospectus dated March 1, 2007. Third Avenue International Value Fund has reopened to new investors effective December 20, 2007. This revises the disclosure within the Purchasing Shares section of the Prospectus, beginning on page 17.
